Citation Nr: 0400965	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating for the service-
connected tinnitus, currently evaluated as ten percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left tympanic membrane 
perforation with purulent otitis, currently evaluated as no 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which granted service 
connection for a bilateral hearing loss and assigned a no 
percent rating, effective on November 23, 2001; denied an 
increased rating for the service-connected tinnitus; and 
denied an increased (compensable) rating for the service-
connected residuals of the perforated left tympanic membrane.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  



REMAND

As noted hereinabove, in a May 2002 rating decision, the RO 
granted service connection for the bilateral hearing loss and 
continued the ratings for his service-connected tinnitus and 
the residuals of the perforated left tympanic membrane.  

Thereafter, in a timely Notice of Disagreement (NOD) dated in 
September 2002, the veteran disputed the RO's findings 
regarding all three claims adjudicated in the May 2002 rating 
decision. 

The RO, however, responded by providing the veteran with a 
Statement of the Case (SOC) dated in November 2002, which 
addressed only the claim for an increased (compensable) 
rating for the service-connected residuals of the perforated 
left tympanic membrane.  

On a VA Form 9 dated in December 2002, the veteran stated 
that his hearing loss had gotten worse; that he had had 
ringing in his ear since October 1968, sometimes could not 
wear his hearing aid because of the swelling in his ear and 
constantly had to clean the dry skin from his ear; and that 
his ear smelled all the time as if he has an ear infection.  

The RO responded to the December 2002 VA Form 9, by sending 
the veteran a letter advising him of the VA's duties and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding his claims for an initial compensable rating for 
the service-connected bilateral hearing loss and an increased 
rating for the service-connected tinnitus.  

It is clear to the Board that the veteran's intent all along 
was to timely appeal on all three issues adjudicated in the 
May 2002 RO decision.  Thus, the RO provide the veteran with 
an SOC regarding his claims of an initial compensable rating 
for the service-connected bilateral hearing loss, and an 
increased rating for the service-connected tinnitus so that 
he may perfect his appeal on those two issues.  
When there has been an initial RO adjudication of a claim and 
a timely Notice of Disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby 
initiating the appellate process, the claimant is entitled to 
an SOC.  As an SOC addressing these matters has not yet been 
issued, a remand is necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  
With respect to the veteran's claim for an increased 
(compensable) rating for the service-connected residuals of 
the perforated left tympanic membrane, the Board notes that 
in an April 1997 VA examination, the veteran was diagnosed 
with chronic purulent otitis and a perforated left eardrum, 
but the examiner noted that he could not visualize the actual 
perforation due to the presence of a purulent discharge in 
the veteran's ear. 
In a follow upVA examination in May 1997, the examiner noted 
no evidence of infectious disease of the middle or inner ear 
and that the veteran's tympanic membrane was intact, but had 
fine scarring throughout.  
Throughout the VA and private medical records, and the 
veteran's statements that are currently in the claims file, 
the veteran's history of ongoing drainage and pain from his 
left ear are evident; however, the condition was not 
manifested at the time the veteran was examined.  
For example, in the most recent VA exam for ear disease in 
July 2002, the examiner noted no symptoms of ear disease, and 
further, did not have the benefit of reviewing the veteran's 
claims file in conjunction with the exam. As a result, the 
examiner was unable to make any relevant findings.
Given the nature of this disability, and in order to fairly 
and adequately assess the severity of the veteran's 
condition, a VA examination should be scheduled during a 
period when the veteran is experiencing an exacerbation of 
this condition as he was in April 1997.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994). 
As further justification for another VA examination, the 
Board notes that in its May 2002 and August 2002 rating 
decisions, the RO considered the veteran's claim for an 
increased rating under 38 C.F.R. § 4.87 Diagnostic Code 6211, 
for perforated tympanic membrane, and 6210, for chronic 
otitis externa.  
However, the April 1997 VA examination diagnosed the 
veteran's condition as chronic otitis without characterizing 
it further as otitis media or otitis externa.  In light of 
that, and the veteran's consistent complaints of itchy scaly 
skin, purulent drainage and an odor in the left ear, other 
potentially applicable criteria include 38 C.F.R. § 4.87, 
Diagnostic Codes 6200 (for chronic suppurative otitis media), 
and 6201 (for chronic non-suppurative otitis media with 
effusion). 
Thus, another VA ear examination should furnish findings that 
would clarify whether the current nature and extent of the 
veteran's service-connected residuals of the perforated left 
tympanic membrane, may more nearly approximate the criteria 
for a higher rating under 38 C.F.R. § 4.87, Diagnostic Codes 
6200, 6201 or 6210 (2003).  
Finally, the Board notes that the VCAA, cited hereinabove, 
was signed into law prior to the veteran's appeal.  The VCAA 
essentially enhances VA's obligation to notify him about his 
claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in a 
December 2002 letter to the veteran regarding his claims of 
an initial compensable rating for the service-connected 
bilateral hearing loss, and an increased rating for the 
service-connected tinnitus, he was not properly apprised of 
the redefined obligations of the VA as contained in the VCAA.

Specifically, the RO must notify the veteran of what evidence 
is needed to support his claims, and must ensure that the 
veteran has been notified of what information or evidence was 
needed from him and what the VA has done and will do to 
assist him in substantiating his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:
1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claims 
of an initial compensable rating for the 
service-connected bilateral hearing loss, 
an increased rating for the service-
connected tinnitus and an increased 
(compensable) rating for the service-
connected residuals of the perforated 
left tympanic membrane.  
2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
support his claims.  He should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
bilateral hearing loss, tinnitus and left 
perforated tympanic membrane, including 
any health care providers not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and any recent treatment records from 
providers already identified in the 
record, which have not been previously 
secured.  
3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA ear 
examination to determine the current 
nature and severity of his service-
connected hearing loss, residuals of the 
perforated left eardrum, and tinnitus.  
The claims folder should be made 
available to the examiner for review.  An 
attempt should be made to examine the 
veteran when he is experiencing an 
exacerbation of his service-connected 
residuals of the perforated left eardrum.  
The examiner should discuss the nature, 
characterization (i.e. suppurative or 
non-suppurative, otitis media or otitis 
externa), and frequency of the 
exacerbations of this condition.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  
4.  The RO should issue an SOC to the 
veteran on the issues of an initial 
compensable rating for the service-
connected bilateral hearing loss and 
tinnitus.  The veteran should be advised 
of the time limit in which he can perfect 
an appeal to the Board on these issues by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302.  If an appeal is 
perfected on these issues, they should be 
certified to the Board for further 
appellate review.  
5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased (compensable) rating for the 
service-connected residuals of the 
perforated left tympanic membrane, to 
include determining if he satisfies the 
criteria for a higher rating under 38 
C.F.R. § 4.87, Diagnostic Codes 6200, 
6201 or 6210 (2003).  If any decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



